Citation Nr: 1536937	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 2 to May 5, 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for hypertension and sensorineural hearing loss.

In his December 2013 substantive appeal (VA Form 9), the Veteran limited the appeal to the issue of entitlement to service connection for hypertension.  The Board will limit its consideration accordingly.  

The Veteran was scheduled for a Board hearing in July 2014 but withdrew his request for a Board hearing in a letter dated in June 2014.  

The Board remanded the claim in August 2014 for additional development.  It now returns to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Chronic hypertension was not present in service and the Veteran's current hypertension is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in May 2011, prior to the initial adjudication of the claim in December 2011. 

The Veteran's service treatment records and all available pertinent post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded an appropriate VA examination in October 2014.   The examiner reviewed the evidentiary record, considered the Veteran's assertions of current and past hypertension, and provided opinions supported by adequate rationales, so that Board is able to weigh the examiner's analysis against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Development required by the Board's August 2014 remand has also been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This remand development included obtaining additional indicated medical records, and obtaining the October 2014 examination addressing claimed hypertension, followed by issuance of a supplemental statement of the case readjudicating the claim in June 2015.  

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his currently diagnosed hypertension was incurred in service.  

The record of the Veteran's enlistment examination in February 1975 notes a blood pressure reading of 138/74, and no diagnosis of hypertension.  The Veteran's active service consisted of the brief interval from April 2, 1975, to May 5, 1975.  Within two weeks of entering service, the Veteran was found to have elevated systolic blood pressure readings.  He thereafter underwent a Medical Board examination.  He reported a history of hypertension for 10 years, as well as a family history of a mother, father, and sister all under treatment for high blood pressure.  The Medical Board determined that the Veteran's hypertension existed prior to service, that the hypertension was not aggravated by service, and that the Veteran was unfit for service as a result of hypertension.

The Veteran on April 15, 1975, signed a statement requesting discharge from the military "by reason of erroneous induction/enlistment."  The Veteran acknowledged not meeting induction/enlistment standards at the time of induction/enlistment.  

The Veteran's DD 214 reflects that he received an honorable discharge in May 1975.  That record notes "medical" in support of the discharge, but fails to elaborate.  

However, post-service records reflect that the Veteran was subsequently in the U.S. Naval Reserve, and periodic examinations in April 1986 and March 1991 did not disclose hypertension.  The blood pressure readings at those examinations were 120/74 and 122/70, respectively.  At the April 1986 examination the Veteran reported being in excellent health and taking no medications.  At the March 1991 examination he reported being in good health and taking no medications.  

Treatment records show treatment for hypertension since July 1998.

In a statement dated in June 2011, the Veteran reported that he had no medical history of hypertension or high blood pressure before his "induction and enlistment" into service.  In a statement dated in August 2012, the Veteran asserted that he made no statement to the service medical board that he had high blood pressure at age 15.  To the contrary, the Veteran added in his June 2011 statement, he was an athlete and a, "three year member of National Defense Cadet Corps (NDCC) and Jr. R.O.T.C.," while in high school.  

The Veteran also submitted statements by his high school athletic coach, friends, acquaintances and family members, attesting to his physical fitness prior to service.  

In a June 2014 letter, the Veteran's private physician, J.D., stated that the Veteran's anxiety and stress may have contributed to his development of hypertension.

The Veteran was afforded a VA examination in October 2014 to address his hypertension.  The VA examiner stated: 

The multiple normal examinations [prior to 1995] suggest that there is no nexus to establish a chronic HTN condition after military separation and that the HTN diagnosed in 1995 must be a new and separate condition from the transient in-service BP elevations.  As the condition was not present in 1988 when pacemaker was inserted, it is unlikely there is evidence to establish a nexus of a chronic HTN disability condition related to military service.

Further evidence to suggest that the HTN begins in about 1995 is that UA and funduscopic exams on affiliation H&P are normal and that LVH is not evident until after 1999.  Had untreated HTN been present since military separation in 1975, some end organ damage would likely have developed and been detected sooner.  Evidence of hypertension-related end-organ damage would include retinal changes, renal disease and left ventricular hypertrophy (LVH) [1].

The examiner noted the June 2014 medical letter indicated that anxiety and stress may have contributed to the Veteran's development of hypertension.  The examiner noted medical literature indicating that anxiety and stress may cause transient elevations in blood pressure, and that the Veteran had reported anxiety and stress during service associated with his duty assignment.  The examiner concluded that because hypertension was not both diagnosed and treated until the 1990s even though the Veteran was seen by cardiovascular specialists in 1980s "who would have made the diagnosis," there was "no evidence of chronic HTN disability condition until the 1990s, this is clear and unmistakable evidence that the HTN did not pre-exist the Veteran's period of active duty service."

Based on the absence of in-service treatment for hypertension and no hypertension-related complication or end-organ damage due to hypertension despite absence of treatment for hypertension until the 1990s, the examiner found that there was no chronic hypertension until the 1990s.  

Having carefully reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran was discharged from service due to hypertension, the post-service medical evidence shows that his blood pressure remained normal without medication for many years following his discharge from service.  The VA examiner, who reviewed the Veteran's pertinent history, has provided a well supported opinion indicating that the elevated blood pressure in service was a transient condition and that the Veteran's current hypertension did not develop until many years after his discharge from service and is unrelated to service.  

The only medical evidence suggesting a link between the Veteran's current hypertension and his active service is the June 2014 letter from the Veteran's private physician.  That letter is speculative in nature.  The physician did not provide an assessment of the likelihood that the Veteran's hypertension is related to anxiety and stress, and he did not state when the Veteran experienced the anxiety and stress.  Moreover, the physician did not provide the rationale for the opinion.  Therefore, the statement is accorded very little probative value.  It is clearly of less probative value than the VA medical opinion discussed above.

The Board has considered the Veteran's statements and other lay statements of record to the effect that the Veteran did not have hypertension prior to service.  The Board agrees with this assertion.  As explained above, the Board has determined that the Veteran did not have chronic hypertension in service or until many years thereafter.  Finally, to the extent that the Veteran is claiming that his hypertension is causally related to his active service, the Board finds that the Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, the claim for service connection for hypertension must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


